Case 1:18-cv-01261-JTN-SJB ECF No. “Ex re PagelD.R209 Page 1of15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
CURTIS E. BLACKWELL, II,
Plaintiff,
VS Case No: 1:18-cv-1261
LOU ANNA K. SIMON, MARK DANTONIO,
Et al ROUGH DRAFT
Defendants.
/
VIDEOTAPED DEPOSITION OF MARK JUSTIN DANTONIO,
Taken by the Plaintiff on the 10th of January, 2020, at 110
Michigan St., NW, Grand Rapids, Michigan, at 10:08 a.m.
APPEARANCES:
For the Plaintiff: Mr. Thomas R. Warnicke
Law Offices of Thomas R. Warnicke, PLLC
16291 W. 14 Mile Rd., Ste. 21
Beverly Hills, MI 48025
and
Mr, Andrew A, Paterson, Jr.
Paterson Law Office
2893 E. Eisenhower Pkwy.
Ann Arbor, MI 48108
For Defendants Davis Mr. Paul McCarthy

and Miller: Rhoades McKee, PC

55 Campau Ave. NW, Ste. 300
Grand Rapids, MI 49503
For Defendants Simon Mr. William B. Forrest, III
Dantonio and Hollis: and
Mr. Thomas G. Kienbaum
Kienbaum Hardy Viviano
280 N. Woodward, Ste. 400
Birmingham, MI 48009
Also Present Mr. Curtis Blackwell
Ms. Tara Hamilton
Reported by

Michele A. Toth
CSR-2702 RPR

 

ROUGH DRAFT

 
Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2210 Page 2 of 15

10

il

12

13

15

16

17

18

13

20

21

22

23

24

25

 

MARK JUSTIN DANTONTO

Direct Examination

TABLE OF CONTENTS

 

Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition
Deposition

Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit

by Mr. Warnicke........ Page
o - o00 - - -
EXHIBITS
No. Li... eee ee ee eee eee Page
ein “aon ooocodoccdabaoogGc Page
No. 3....----.--0--000005 Page
No. 6.... BRE. Ge... we. Page
Co a Page
Kito tooo oopsoooanaougoe Page
No. SG... ee ee ee es Page
No. LO... . eee ee es Page
No. ll... .u... eee ee nee. Page
No. 12.....-...-.2. 00008. Page
Nice eS ee Page
(Gee eee ee Page
No. Lo... ee ee ee es Page
No. 16.... 2... ce ee ees Page
Cee ee Page
No. 18.........-2.0000 Page
Rein loo ooacososouagoage Page
cee) ee Page
- - - 000 - - -

O04

98
100
121
158
162
167
168
170
187
188
191
192
193
207
209
216
229
230

~ _

 

 

ROUGH DRAFT
00:

00:

00:

oo:

00:

OQ:

GO:

00:

00:

00:

00:

00:

00;

oo:

oo:

00:

00:

00;

QO:

04:

04:

04

04;

04:

04:

04:

04:

04

04:

05:

Os:

Os:

O5:

05:

05:

Os:

O05:

Q5:

:OS:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2211 Page 3 of 15

32

36

240

42

48

390

52

52

:54

56

02

a4

06

06

06

06

16

16

16

26

12
13
14
15

16

18

19

20

21

22

23

24

25

 

 

3
THE VIDEOGRAPHER: We're on the record. This is

the video deposition of Mark Dantonio being taken at 110
Michigan Street, Northwest, Grand Rapids, Michigan.
Today is Friday, January the 10th, year 2020, the
time is 10:07:14 a.m. my name is David B. Schafer video
technician, notary public for the County of Wayne.

Will the attorneys please introduce yourselves for
the record.

MR. WARNICKE: Tom Warnicke for Plaintiff Curtis
Blackwell.

MR. FORREST: Will Forrest on behalf of Defendants
Simon, Dantonio and Hollis. With me is my law partner
Tom Kienbaum.

MR. McCARTHY: Paul McCarthy on behalf of MSU
Detectives Chad Davis and Sam Miller.

MR. PATERSON: Andrew Paterson on behalf of Curtis
Blackwell.

THE VIDEOGRAPHER: Madam Court Reporter, would you
please swear in the witness.

(Witness sworn)
THE VIDEOGRAPHER: You may proceed.

MARK JUSTIN DANTONIO,

called as a witness by the Plaintiff herein, having been first

duly sworn, was examined and testified as follows:

 

 

ROUGH DRAFT
00:

00:

00:

OO:

00:

00:

00:

00:

00:

00:

00:

00:

00:

00:

oo:

GO:

00:

a0:

00;

00:

00:

00:

00:

Os:

O05:

O05:

OS:

O05:

OS:

OS:

05:

os:

OS:

O05:

OS:

05:

O5:

06:

06:

06:

O6:

06:

06:

06:

06:

06:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2212 Page 4 of 15

30

30

30

34

36

40

44

44

52

52

56

56

36

58

02

06

08

i2

14

18

20

20

22

10

11

12

13

14

16

17

18

193

20

21

22

23

24

25

 

BY MR. WARNICKE:

 

=

DIRECT EXAMINATION

Good morning, Mr. Dantonio, how are you today?
Good.
My name is Tom Warnicke, I represent Curtis Blackwell in
his lawsuit pending here in the United States District
Court, Western District of Michigan.

Could you please state and spell your full name for
the record?
Mark M-A-R-K, Justin, J-U-S-T-I-N, Dantonio,
D-A-N-T-O-N-I-O.
And have you ever had your deposition taken before
today?
No.
Have you ever testified in any court proceedings?
No.
I assume that your attorneys have probably explained the
process to you, but I need to do it anyway, which is
what we do as attorneys starting off the case.

Preliminarily, are you under any medication today?
Is there any reason that would prevent you from
answering my questions to the best of your ability?
No.
And you understand you're under oath to tell the truth?

Yes.

 

 

ROUGH DRAFT
Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2213 Page 5 of 15

01:29:24

01:29:26

01:29:32

01:29:34

01:29:38

01:29:42

01:29:42

01:29:42

01:29:46

01:29:56

01:29:54

01:29:54

01:29:58

01:30:00

01:30:02

01:30:02

01:30:06

01:30:08

01:30:08

01:30:14

01:30:18

01:30:22

01:30:26

01:30:28

01:30:34

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

62

When did the team come back to Michigan?

Everybody came back -- Most people came back on the team
charter, other people came back -- went back to their
original places of residence and flew privately.

Did the team charter come back the day of the game or
the next day?

Next day.

So during that window from Christmas day through the
team coming back, do you know if Mr. Blackwell visited
any specific recruits that were in California that Mr.
Blackwell was looking at?

No, Mr. Blackwell is not permitted to be off campus.
Okay. So part of his -- And was that true during his
entire duration?

Yes he's an off-campus recruiter -- He's an on-campus
recruiter,

Okay. What does that mean? I'm unfamiliar with what
that means.

The NCAA designates ten coaches, I believe at that time
it might have oniy been nine, and the head coach to be
the only people that were permitted to be off campus
recruiting in the school, in the school, to meet with
potential recruits.

Okay. And is there a time period that the NCAA says

that these nine or tens coaches are allowed to meet with

 

 

ROUGH DRAFT
Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2214 Page 6 of 15

01:30:36

01:30:36

01:30:38

01:30:42

01:30:44

02:30:50

01:30:56

01:31:00

01:31:08

01:31:12

01:31:16

01:31:22

01:31:24

01:31:30

01:31:34

01:31:36

01:31:38

01:31:42

01:31:46

01:31:46

01:31:48

01:31:52

01:31:54

01:31:56

01:31:58

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

recruits?

Yes, there's a time period.

All right. So whatever the time period is -- Do you

know what that time period is? Has it stayed the same?

It's varied throughout the years, but the recruiting

calendar has evaluation days and it has contact days.

Contact days are days that you're allowed to contact.

Evaluation days are days that you go into the school.
There are dead periods involved in that. Dead

periods usually, certainly through the bowl time,

cextainly through bowl -- the bowl time period where

nobody's allowed to be out.

Okay. On the days that recruiting was allowed on

contact days, you could contact a recruit during that

time period?

A contact day you're allowed one contact a week,

One contact a week, okay. And was Mr. Blackwell ever

allowed to be that person that contacted the recruit?

No.

Then on the evaluation days, I think you said that was

when a coach would go into a school?

Coach go into a school.

And that would be the recruit's high school or whatever

he was going to?

Reeruit's high school.

63

 

ROUGH DRAFT

 
O1:

01;

Ol:

Ol:

O01:

Ol:

Ol:

Ol:

Ol:

Ol:

Ol:

O1:

Ol:

O1:

O1:

O11:

ol:

Ol:

O01:

Ol:

ol:

Ol:

ol:

O01:

Ol:

31:

32:

32:

32:

32:

32:

32:

32:

32:

32:

32:

32:

32:

33:

33:

or

33:

33:

33:

33:

33:

33;

33:

S5r

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2215 Page 7 of 15

58

704

06

18

22

26

30

34

36

40

44

48

54

58

00

04

14

18

20

28

32

34

36

42

42

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Oo

"

mM oO

64
Okay. Was Mr. Blackwell in his position not allowed to

do contact days or evaluation days?

Correct.

And that was through the duration of his employment?
Yes.

But you said he could do on-campus recruiting?

He can do on-campus recruiting.

What's do on-campus recruiting mean?

When an individual prospective player and his family
would come onto campus, and that was primarily one of
the biggest roles that he had, he would watch practice
with them, I don't want to use the word entertain, but
he would show him around the campus, make sure they had
people giving a campus tour, he would give a campus
tour, make sure that they're being shown the relative
things that we're trying to show a recruit. He would be
able to sit and talk with them as well. So primary
role.

When the off-campus recruiting happens, it's within the
recruiting period of time allowed to do it, your nine or
ten assistant coaches are allowed to do it?

Correct. And the head coach.

Do those assistant coaches ever do the recruiting visits
without you being present?

Yes.

 

 

ROUGH DRAFT
Ol:

Ol:

O01:

Ol:

Ol:

01:

Ol:

Ol:

O01:

O1:

Ol:

Ol:

ol:

O01:

O01:

O1:

Ol:

Ol:

Ol:

Ol:

Ol:

Ol:

Q1:

Ol:

Ol:

33:

33:

33:

33:

33:

33:

33:

33:

34:

34:

34:

34:

34

34

34:

34

34:

34;

34;

34:

34;

34:

34:

34:

34:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2216 Page 8 of 15

42

44

44

48

52

54

36

58

04

08

16

:12

:16

18

720

24

26

28

28

30

32

34

36

40

10
11
12
13
14
15
16

1?

19
20
21
22
23
24

25

 

 

~

P= Oo

BY MR.

65

And there are some occasions that you're also present?
I'm allowed to see one player one time.
Okay. All right.
Over the course of the recruiting calendar I can see one
player one time.
Okay. Are there any limitations how many times a
recruit can visit on campus?
Not officially. Officially there are, one time.
Were you ever present during Curtis Biackwell's
employment to observe him and how he interacted with a
potential recruit --
Yes.
(Continuing) -- and their family? How did you perceive
him to do with respect to his job in that role?
Very well.
Was that consistent throughout his entire employment
that you thought he did very well in that role?

MR. FORREST: In the role of meeting with
individual players?
WARNICKE:
Meeting with individuals players on campus?
Yes.
Do you know if Curtis Blackwell at any time during his
employment at Michigan State University ever accompanied

er went with Michigan State University assistant coaches

 

 

ROUGH DRAFT
01:34;

01:34;

01:34:

01:34:

01:34:

01:34:

01:35:

01:35:

01:35;

01:35:

01:35:

01:35:

01:35:

01:35:

01:35:

01:35:

01235:

04:35:

01:35:

01:35:

01:35:

01:35:

01:35:

01:35:

01:35:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2217 Page 9 of 15

42

46

50

54

56

38

02

06

08

10

14

14

16

20

24

28

28

28

32

36

44

46

48

52

54

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

o

Oo PY 0

on any off-campus recruiting visits? 66
I can't recall that. If he did, I would believe it
would be as he went me. He wasn't able to go into the
school.

You said you believe it would have been when he went
with you. Do you recall occasions that you and Curtis
Blackwell went on on-campus recruiting visits?

When you say on-campus --

I mean -- I misspoke. Do you recall occasions when you

and Curtis Blackwell went on off-campus recruiting
visits?

As you said earlier, he would drive me at times or I
would drive him, one or the two, and he would sit in the
car while I went into the school.

Did he ever go with you to visit any recruits at their
homes?

No.

Would that be a violation of NCAA rules?

Yes.

Now I'm many almost done with the Rose Bowl in 2014.

Did Michigan State have practices that they were allowed
to do on the Rose Bowl field before the game?

Not at the Rose Bowl, It was a practice facility.
Practice facility? Okay. Was Curtis Blackwell, would

he be on the field during those practices or was there

 

ROUGH DRAFT

 
03:

03:

03:

03:

03:

03:

03:

03:

03:

O03:

63:

O3:

03:

03;

03:

03:

03:

O03:

03

03

03

O03:

03;

03

03:

19:

19:

19

19:

19

19:

19:

19;

19:

19;

19:

19:

19

19:

19:

20:

20:

20:

120:

220:

220:

20:

20:

120:

20:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2218 Page 10 of 15

12

18

7:20

24

728

34

36

40

50

56

50

50

54

04

04

12

12

14

16

18

24

26

28

10

11

12

13

15

16

1?

18

19

20

21

22

23

24

25

 

 

103

Okay. And when the second contract expired after the
second year, did you have the authority to enter into

the contract for his third year employment?

Yes, as far as -- as long as -- as long as things didn't

become more complicated from an administrative
situation. That would be with everybody, that's not
just Mr. Blackwell, as long as there was no issues with
other things going on our department.

THE JUDGE: Excuse me again. Gentlemen, just a
reminder, and lady, I have to leave at 4, so you are
going to have to be finished or get along after that.
understand you're doing fine.

MR. FORREST: Not so bad.

THE JUDGE: Take care.

MR. FORREST: Thanks again, Judge.

BY MR. WARNICKE:

Q

Can I draw your attention to the answer in Exhibit No.
2 --

Yeah.

(Continuing) ~-- Paragraph 30?

Paragraph 30.

It's on page 9 at the very top.

Okay.

The -- Paragraph 30, the allegation in the complaint is

that "Each year that Defendants Dantonio and Hollis

I

 

 

ROUGH DRAFT
O7:

O7:

OF:

O7s

OF:

O7:

07:

O07:

O7:

O7:

OT:

O7:

O7:

OF:

O7:

OF:

O7:

O07:

Or

O7:

07

OFS

O?:

O7:

OF:

15:

15:

152

LS

15:

15:

15:

15:

15:

16:

16:

16;

16:

16:

16:

16

16:

16:

316:

16:

16:

16

16:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2219 Page 11 of 15

36

38

42

42

46

46

48

54

00

:00

02

04

:04

08

10

16

720

24

24

28

32

32

136

36

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

0

-

242

I can't recall.
Do you know somebody named Bob Skandalaris?
Yes.
His name's on the football building?
Yes.
Is he a booster?
He's a donor.
Donor? Do you remember during Mr. Blackwell's
employment that you directed him to talk to Bob
Skandalaris to --
I did not direct him to talk to Bob Skandalaris.
It's your testimony that you never directed him to talk
to Bob Skandalaris?
I did not direct him to talk to Bob Skandalaris. Bob
Skandalaris is around our program, all of our coaches
know him.
And did you ever direct Mr. Blackwell to inquire of
getting Qaim mother a job through Bob
Skandalaris?
Everything went through Compliance.
Do you know if QE mom ever worked for Bob
Skandalaris or any of his companies?

MR. FORREST: Objection, relevance,

MR. MCCARTHY: This has nothing to do with this

lawsuit. You have a Fifth Amendment clain.

 

ROUGH DRAFT

 
0?

OF

O7:

O07:

O07:

O7:

O7:

Ov:

OF:

O7:

O7:

O7:

O7:

OF:

O7:

O07:

O7;

O07:

O7s

O7:

O?:

216:

116:

16:

16:

16:

aL he

17t

i7

17:

17:

17:

L7:

17:

17

Lit

T2173

sal ee

a17:

17:

1?

1?

17:

17:

17:

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2220 Page 12 of 15

38

38

38

50

38

00

00

102

108

08

10

16

22

24

124

28

32

34

36

38

740

142

46

52

52

10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

243

BY THE WITNESS:

A

Yes, she did, authorized by Compliance.

BY MR. WARNICKE:

Q

Did you have any resentment toward Curtis Blackwell
regarding any pushback he gave you with respect to that
situation?

No.

Did you have any resentment towards Curtis Blackwell
regarding any pushback he gave you regarding gaye
eas °

BSS ic see

Did you ever ask Mr. Blackwell to get a job for ===
Gimimmmis dad through Bob Skandalaris?

No.

MR. FORREST: Objection, relevance. And again,
what does any of this have to do with any claim in this
case?

MR. WARNICKE: I think it's differences -- It's
differences of opinion, going in a different direction,
philosophical differences.

THE WITNESS: Let me answer, I'll answer.

All of these -- All of these have been vetted through
Compliance. Compliance authorized -- Everything went

through NCAA rules.

 

ROUGH DRAFT

 
O7:

O7:

07:

O7:

O7:

O7:

07:

07:

07:

OT:

O7:

O7:

07:

O7:

07:

O07:

07;

O07:

O7:

O07:

O7:

1?:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

18:

19;

Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2221 Page 13 of 15

52

02

O4

06

08

08

12

16

3:26

728

30

32

34

42

48

50

52

34

58

00

10

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BY MR. WARNICKE:

Q

The suspension of Mr. Blackwell, Mr. Hollis's letter
said that he was being suspended due to serious
allegations pending the investigation. Do you recall
that?

MR. FORREST: Objection, form. If you want him to
look at a document, that's fine.

MR. WARNICKE: Why don't we get it out then.

MR. FORREST: Going back to this? You've already
asked him if he had any role in drafting it.

MR. WARNICKE: I know, so I'm not going to ask him
that.

MR. FORREST: So what could you possibly get from
him? This is Exhibit 11?

MR. WARNICKE: Yeah.
Do you understand what those serious allegations that
were being referred to were?
No.
Did you ever communicate in any way that Mr. Blackwell
was being accused of obstructing an investigation?
No.
The --

(Brief interruption)
MR. FORREST: Come in.

UNIDENTIFIED PERSON: The judge told me she told

 

ROUGH DRAFT

 
Case 1:18-cv-01261-JTN-SJB ECF No. 183-1 filed 02/03/20 PagelD.2222 Page 14 of 15

07:19:30

07:19:32

07:19:36

07:19:40

07:19:42

07:19:44

07:19:48

07:19:50

07:19:54

07:19:58

07:19:58

07:20:00

07:20:00

07:20:00

07:20:02

07:20:02

07:20:04

07320704

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

07:20:06 25

 

245

you guys you had to leave by 5?

MR. FORREST: Yes, she did. What time is it? Time

to go?

UNIDENTIFIED PERSON: Time to go. The doors lock
at 5:30.

MR. FORREST: Okay.

MR. WARNICKE: Let's just wrap up on the record.
I -- We were continuing on so I can try to finish. I
think I'm close to being done, but I do have some other
items that I wanted to go through.

I know the Court said I could have the full seven
hours. Consistent with that, given that we haven't
finished, I would reserve my right to finish the
deposition pursuant to the allocated time from the
Court.

MR. KIENBAUM: I suggest you file a motion if
that's your desire.

MR. WARNICKE: So you won't agree to produce him
for the rest of the time --

MR. FORREST: What's your topics that you want --

MR. WARNICKE: I need to file a motion?

MR. KIENBAUM: Tom --

MR. WARNICKE: I just want to make it clear, I'm
net going to argue.

MR. KIENBAUM: You seem to have an understanding

 

 

ROUGH DRAFT
07

O7:

O7:

O7:

OF:

oF

07

0?

O7:

O7:

O?:

O7:

220:

20:

208

20:

20:

120:

220:

120:

20:

20

20;

20:

Case 1:18-cv-01261-JTN-SJB

06

08

14

16

20

22

22

26

26

126

28

30

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

ECF No. 183-1 filed 02/03/20 PagelD.2223 Page 15 of 15

246

el t You

to know if you re going

)} -- or if we'll need to

to file a motion

fF the record at 5 23 01
